Exhibit 10.4.1

AMENDMENT NO. 1 TO OMNIBUS CREDIT AGREEMENT

          This Amendment No. 1 to Omnibus Credit Agreement is dated as of
October 1, 2002 by and between Citibank (New York State), a banking corporation
organized under the laws of the State of New York, and its successors and
assigns (collectively, “CNYS”), and The Student Loan Corporation, a corporation
organized under the laws of the State of Delaware (“STU”).

BACKGROUND:

          WHEREAS, each of CNYS and STU entered into an Omnibus Credit Agreement
dated as of November 30, 2000 (the “Agreement”) pursuant to which CNYS made
available to STU various credit facilities; and

          WHEREAS, the parties hereto wish to increase the maximum aggregate
amount of credit available to STU under the credit facilities provided by CNYS
to STU under the Agreement to $25.0 billion; and

          WHEREAS, all terms used herein and not otherwise defined shall have
the meaning set forth in the Agreement.

          NOW THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein and in the Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

AGREEMENTS:

1.

Paragraph 1 of Part I of the Agreement shall be deleted in its entirety and the
following shall be substituted in lieu thereof:

 

 

 

This Omnibus Credit Agreement is intended to represent the rights, obligations
and duties of the respective parties and to provide various credit facilities
including Tranche A (A Line of Credit Facility), Tranche B (A Term Note Credit
Facility), Tranche C (A Multiple Long Term Facility), and Tranche D (A Fixed
Rate Term Note Credit Facility).  CNYS shall make available to STU credit as
hereinafter described in an aggregate amount of $25.0 billion.

 

 

 

This Omnibus Credit Agreement does not supersede that certain agreement dated as
of November 4, 1999, as amended (the “November 4, 1999 Agreement”), between CNYS
and STU which also provides certain credit facilities.  Advances under the
November 4, 1999 Agreement may continue to remain outstanding subject to the
terms and maturities of that agreement and the respective promissory notes or
may be refinanced without prepayment penalty by an advance under this Omnibus
Credit Agreement, provided however, that the aggregate credit facilities
provided by the November 4, 1999 Agreement and this Omnibus Credit Agreement
shall not exceed the maximum amount of $25.0 billion.

 

 

2.

Except as otherwise modified herein, all terms and conditions of this Amendment
No. 1 shall remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have entered into this Amendment No. 1 as
of the date first set forth above.

CITIBANK (NEW YORK STATE)

THE STUDENT LOAN CORPORATION

 

 

By:

/s/  THEODORE HEINRICH

 

By:

/s/  YIANNIS ZOGRAPHAKIS

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Name:

Theodore Heinrich

 

Name:

Yiannis Zographakis

 

 